Citation Nr: 0712239	
Decision Date: 04/26/07    Archive Date: 05/08/07

DOCKET NO.  05-27 512	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Manila, the Republic of the Philippines



THE ISSUE

Whether new and material evidence has been received to reopen 
a claim of service connection for cause of the veteran's 
death.



ATTORNEY FOR THE BOARD

M. Sorisio, Associate Counsel





INTRODUCTION

The appellant is the surviving spouse of the veteran who had 
recognized active service from June 1946 to June 1947.  He 
died in March 1977.  This matter is before the Board of 
Veterans' Appeals (Board) on appeal from an October 2004 
rating decision of the Manila RO that found the appellant had 
not submitted new and material evidence sufficient to reopen 
her claim.


FINDINGS OF FACT

1. A January 1978 rating decision denied the appellant's 
claim for service connection for cause of the veteran's death 
on the basis that the cause of his death was not related to 
his service-connected heart disability or otherwise related 
to his service; the appellant did not timely perfect an 
appeal of this decision.

2. Evidence received since the January 1978 rating decision 
does not tend to show that the cause of the veteran's death 
was related to his service, does not relate to an 
unestablished fact necessary to substantiate the claim 
seeking service connection for cause of the veteran's death, 
and does not raise a reasonable possibility of substantiating 
the claim.  


CONCLUSION OF LAW

Evidence received since the January 1978 rating decision is 
not new and material and the claim of service connection for 
cause of the veteran's death may not be reopened.  
38 U.S.C.A. § 5108 (West 2002 & Supp. 2005); 38 C.F.R. 
§ 3.156 (2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

A.	Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA describes VA's duty to notify and assist claimants 
in substantiating a claim for VA benefits.  38 U.S.C.A. 
§§ 5100, 5102, 5103, 5103A, 5107, 5126; 38 C.F.R. §§ 3.102, 
3.156(a), 3.159 and 3.326(a).  The VCAA applies to the 
instant claim.

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 
38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 
183 (2002).  Proper VCAA notice must inform the claimant of 
any information and evidence not of record (1) that is 
necessary to substantiate the claim; (2) that VA will seek to 
provide; (3) that the claimant is expected to provide; and 
(4) must ask the claimant to provide any evidence in her or 
his possession that pertains to the claim in accordance with 
38 C.F.R. § 3.159(b)(1).  VCAA notice should be provided to a 
claimant before the initial unfavorable agency of original 
jurisdiction (AOJ) decision on a claim.  Pelegrini v. 
Principi, 18 Vet. App. 112 (2004).

Prior to the October 2004 rating decision the appellant was 
advised of VA's duties to notify and assist in the 
development of her claim.  Mayfield v. Nicholson, 444 F.3d 
1328 (Fed. Cir. 2006).  A July 2004 letter instructed the 
appellant that since her claim for cause of the veteran's 
death had been subject to a previous final denial, in order 
for her to reopen her claim, she needed to submit new and 
material evidence.  Kent v Nicholson, 20 Vet. App. 1 (2006).  
This letter explained what kind of evidence would be new and 
material, the basis of the previous denial, and what the 
evidence must show to substantiate a claim of service 
connection for cause of the veteran's death.  Id.  She has 
had ample opportunity to respond/ supplement the record, and 
is not prejudiced by any technical notice deficiency that may 
have occurred in the process.  As this decision does not 
reopen the claim of service connection for cause of the 
veteran's death, there is no prejudice to the appellant in 
the failure to notify her of the evidence and/or information 
necessary to establish the effective date of an award.  See 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473, 491 (2006), 
aff'd, Hartman v. Nicholson, No. 2006-7303 (Fed. Cir. Apr. 5, 
2007).  Finally, it is not alleged that the notice in this 
case was less than adequate.  

The veteran's pertinent treatment records have been secured.  
The appellant has not identified any pertinent evidence that 
remains outstanding.  Thus, VA's duty to assist is also met.  
Accordingly, the Board will address the merits of the claim.

B.	Legal Criteria, Factual Background, and Analysis

A January 1978 rating decision denied the appellant's claim 
seeking service connection for cause of the veteran's death 
because the evidence did not show his death was related to 
his service-connected disability or otherwise related to his 
service.  The appellant filed a notice of disagreement with 
this decision, but did not timely file a substantive appeal 
after a statement of the case was issued.  Hence, the 
decision became final.  38 U.S.C.A. § 7105.  It appears that 
the RO also denied the appellant's claims to reopen in April 
1981 and May 1999 decisional letters; however, the record 
does not show that these letters advised the appellant of her 
appellate rights.  Thus, the most recent final denial is the 
January 1978 rating decision. 

Generally, when a claim is disallowed, it may not be reopened 
and allowed, and a claim based on the same factual basis may 
not be considered.  Id.  However, a claim on which there is a 
final decision may be reopened if new and material evidence 
is submitted.  38 U.S.C.A. § 5108.

38 C.F.R. § 3.156(a), which defines "new and material 
evidence," was revised, effective for all claims to reopen 
filed on or after August 29, 2001.  The instant claim to 
reopen was filed after that date and the new definition 
applies.  "New" evidence means existing evidence not 
previously submitted to agency decisionmakers.  "Material" 
evidence means existing evidence that, by itself or when 
considered with previous evidence of record, relates to an 
unestablished fact necessary to substantiate the claim.  
38 C.F.R. § 3.156(a).  New and material evidence can be 
neither cumulative nor redundant of the evidence of record at 
the time of the last prior final denial of the claim sought 
to be reopened, and must raise a reasonable possibility of 
substantiating the claim.  Id.  When determining whether the 
claim should be reopened, the credibility of the newly 
submitted evidence is to be presumed.  Justus v. Principi, 3 
Vet. App. 510 (1992).

In Vargas-Gonzales v. West, 12 Vet. App. 321 (1999), the 
Court concluded that a determination as to whether evidence 
is new is separate from a determination as to whether the 
evidence is material.  If the Board determines that the 
evidence is not new, then it is not necessary to continue the 
analysis to determine whether it is material.  Id. at 327.

To establish service connection for the cause of the 
veteran's death, the evidence must show that a disability 
incurred in or aggravated by active service was the principal 
or contributory cause of death.  38 U.S.C.A. § 1310; 
38 C.F.R. § 3.312(a).  In order to constitute the principal 
cause of death the service-connected disability must be one 
of the immediate or underlying causes of death, or be 
etiologically related to the cause of death.  38 C.F.R. 
§ 3.312(b).  It is not sufficient to show that a service-
connected disability casually shared in producing death; 
rather it must be shown that there was a causal connection.  
38 C.F.R. § 3.312(c)(1).

Service connection may be established for a disability 
resulting from disease or injury incurred in or aggravated by 
active service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  
Service connection may be granted for any disease diagnosed 
after discharge, when all the evidence, including that 
pertinent to service, establishes that the disability was 
incurred in service.  38 C.F.R. § 3.303(d).

Evidence of record in January 1978 included the veteran's 
service personnel records, service medical records, and a 
disability discharge showing he was discharged with rheumatic 
cardiovascular disease after being hospitalized for acute 
rheumatic fever.  A February 1948 Award of Disability 
Compensation shows the veteran was awarded VA disability 
compensation from July 1, 1947 for a heart condition incurred 
during his service in World War II.  This disability was 
initially rated at 100 percent; after a VA examination in 
June 1948, an August 1948 rating decision reduced the rating 
for the veteran's cardiovascular disease, mitral 
insufficiency, compensated, rheumatic, manifested by systolic 
murmur with cyanosis and no dyspnea to 10 percent.  A March 
1967 VA examination did not show an increase in the veteran's 
service-connected heart disability.

January 1977 treatment records from St. Paul's Hospital and 
Bethany Hospital show the veteran was hospitalized for 
complaints of headaches, a feeling of thickness around his 
left eye, and chest pains.  February 1977 treatment records 
reveal he was diagnosed with a brain tumor and cerebral 
schistosomiasis.  

The veteran's death certificate shows he died in March 1977 
from cardiac arrest due to cerebral schistosomiasis.  

A field examination completed in November 1977 determined the 
veteran died at home, that he appeared all right immediately 
prior to his death, but after drinking two and a half glasses 
of water, he took a deep breath and just died.  The appellant 
and several of her children were interviewed and stated the 
veteran died from cardiac arrest due to his rheumatic heart 
disease.  An interview with Dr. A. P., who signed the 
veteran's death certificate, revealed that she was not 
present at the time of his death, that there was no autopsy 
completed of the veteran, and that she based her conclusions 
regarding the veteran's cause of death on the appellant's 
statements of his sudden recession of breathing and his 
history of cerebral schistosomiasis.

Evidence added to the record since January 1978 includes 
duplicate copies of the veteran's service personnel records, 
his disability compensation award, and his death certificate.  
Statements from the appellant state that his death 
certificate shows he died from cardiac arrest, not from 
cerebral schistosomiasis, and that his cardiac arrest was due 
to his service-connected heart disability.  

An August 2004 VA Form 21-4142, Authorization and Consent for 
Release of Information, states the veteran was seen at the 
Veterans Memorial Medical Center (VMMC) every year from 1973 
through 1977 for a yearly check up for his heart condition.  
A September 2004 VMMC letter states that VMMC's records do 
not show the veteran was ever hospitalized or treated there 
for a heart condition.  He was hospitalized at VMMC in 
January 1973 for callus of both feet and intestinal 
trichuriasis.

The January 1978 denial of the appellant's claim of service 
connection for cause of the veteran's death was based on a 
finding that his death from cardiac arrest due to cerebral 
schistosomiasis was not related to his service, to include 
his service-connected disability of cardiovascular disease.  
Hence, in order to reopen the appellant's claim, "new" 
evidence would have to show that the veteran's death was 
related to his service-connected disability or otherwise 
related to his service.  

The majority of the evidence submitted by the appellant is 
not new, because it is duplicative of evidence already of 
record in January 1978.  This duplicate evidence includes the 
veteran's VA disability compensation award, his service 
personnel records, and his death certificate.  Additionally, 
the appellant's statements that her husband's death from 
cardiac arrest, as shown on his death certificate, supports 
that he died from his service-connected heart disability is 
also not new, as she made these contentions in conjunction 
with her original claim.  Since this evidence is not new, it 
is not necessary to determine whether it is material.  See 
Vargas-Gonzales, 12 Vet. App. at 327.

Evidence from the VMMC is new, as it was not previously of 
record; however, it is not material as it does not tend to 
show that the veteran's death was related to his service-
connected heart disability or otherwise related to service.  
Therefore, it does not relate to an unestablished fact 
necessary to substantiate the claim, does not raise a 
reasonable possibility of substantiating the claim, and is 
not material.

Accordingly, the evidence received since the January 1978 
rating decision is not new and material and the claim seeking 
service connection for cause of the veteran's death may not 
be reopened.


ORDER

The appeal to reopen a claim of service connection for cause 
of the veteran's death is denied.



____________________________________________
George R. Senyk
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


